Filed 1/28/22 In re M.E. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re M.E. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E077620

          Plaintiff and Respondent,                                       (Super. Ct. Nos. J279266 &
                                                                           J283488)
 v.
                                                                          OPINION
 T.B.,

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Joseph T. Tavano, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Steven O’Neill, Interim County Counsel, and Pamela J. Walls, County Counsel,

for Plaintiff and Respondent.




                                                              1
                                                 I.

                                       INTRODUCTION

       T.B. (Mother) appeals from a juvenile court order terminating her parental rights

to two of her five children, three-year-old M.E. and two-year-old K.E. (Welf. & Inst.
      1                                                          2
Code, § 366.26), and an order denying her section 388 petition. Mother contends the

juvenile court abused its discretion in denying her section 388 petition without an

evidentiary hearing. She also argues the court’s order finding the beneficial relationship

exception to adoption (§ 366.26, subd. (c)(1)(B)(i)) did not apply should be reversed and

the matter remanded because the court’s findings did not comply with the principles

announced in In re Caden C. (2021) 11 Cal.5th 614 (Caden C.). We find no error and

affirm the juvenile court’s orders.

                                                II.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The family came to the attention of the San Bernardino County Children and

Family Services (CFS) on December 31, 2018, after a referral was received alleging

emotional abuse, caretaker absence/incapacity, and general neglect. Mother had been

having “‘mood swings’” and threatening people with a knife. Father had taken then two-

month-old M.E., who was dressed only in a onesie, and placed her in the middle of a



       1
        All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.
       2
           J.E. (Father) is not a party to this appeal.

                                                 2
desert road in 30 degree weather. Father had choked and punched Mother. Mother had

vandalized a taxi cab belonging to the maternal aunt’s boyfriend, causing $1,500 in
                                                                   3
damages. Both parents were intoxicated and taken into custody.

       M.E. was taken into protective custody, and on January 3, 2019, a petition was

filed on behalf of M.E. pursuant to section 300, subdivisions (a) (serious physical harm),

(b) (failure to protect), and (g) (no provision for support). M.E. was formally detained

and removed from parental custody the following day at the detention hearing. Mother

was provided with visitation two times per week for two hours, and CFS was ordered to

provide the parents with services pending the case plan. Mother had a history with

mental illness. When she was taken into custody, she informed the officers that she was

schizophrenic and had many different personalities. She also made bizarre and suicidal

statements, screamed, and inappropriately laughed while in the patrol unit. Mother

acknowledged that she had a history with mental illness and noted that she was not

currently seeing a psychiatrist. She also admitted the domestic violence incident

perpetrated by Father, but noted that it was “‘the first time’” and that she intended to stay

with Father because he supported her.

       Father was not interested in participating in pre-dispositional services. Mother had

begun participating in services and was attending Alcoholic Anonymous/Narcotics




       3
        Father was charged with assault with a deadly weapon, child endangerment, and
making criminal threats. Mother was charged with vandalism.

                                              3
Anonymous (AA/NA) and parenting classes. She had three negative drug test results, but

was a no show for two dates.

       The jurisdictional hearing was held on April 17, 2019. Neither Mother nor Father

were present in court. The juvenile court found true all allegations in the petition except

for the section 300, subdivision (g) allegations, which the court dismissed.

       The contested dispositional hearing was held on June 11, 2019. Both parents were

present. The juvenile court declared M.E. a dependent of the court, formally removed the

child from parental custody, and provided the parents with reunification services and

supervised visitation two times per week for two hours or one time a week for four hours.

The court also ordered the parents to undergo a psychological evaluation, over the

parents’ objections.

       By the six-month review hearing, CFS recommended that reunification services

continue for Mother and that services be terminated for Father. Mother had made good

progress with her case plan, and claimed that she was currently not in a relationship with

Father. She was employed and resided in a hotel, but was working on obtaining stable

housing. She had completed a domestic violence program, eight sessions of anger

management classes, four sessions of general counseling, and eight sessions of parenting

education. However, Mother had approximately 12 “‘no shows’” for random drug

testing. She also had not been attending AA/NA meetings, did not appear to be working

on her 12-steps, and had not completed relapse prevention/aftercare classes. Father did

not want to participate in services.



                                             4
       Mother’s psychological evaluation revealed that she had a history of mental

illness, inconsistency in taking her prescribed medications, problems with anger

management, history of substance use, and abuse since adolescence. The psychologist

diagnosed Mother with “mood regulation difficulties, specifically Bipolar I Disorder,” in

which she had periods of depressive and manic episodes. She was also diagnosed with

“Attention-Deficit/Hyperactivity Disorder, Alcohol Use Disorder, and Amphetamine-

Type Substance Use Disorder, in sustained remission.” The psychologist concluded that

Mother’s history of substance abuse and her failure to recognize it as a problem placed

her at risk for relapse and that her substance abuse exacerbated her mood disorder and

compromised her ability to manage anger. The psychologist recommended that Mother

receive psychoeducation regarding her mental illness and to help manage her mood,

referrals for medication consultation with a psychiatrist, and continued participation in

individual counseling and substance abuse treatment, anger management, domestic

violence, and parenting classes.

       Mother regularly visited M.E. with no concerns. During visits, Mother engaged

with M.E. in a loving and positive manner, played with the child, and actively attended to

the child’s basic needs.

       At the six-month review hearing on December 11, 2019, the juvenile court

continued Mother’s reunification services and terminated Father’s services.

       Five days later, on December 16, 2019, CFS filed a petition on behalf of K.E.

pursuant to section 300, subdivisions (b), (g) and (j). Four days earlier, CFS had received



                                             5
a referral alleging general neglect after Mother had accidently revealed to a visitation

monitor that she had given birth to a baby in November 2019. Mother reluctantly signed

a declaration authorizing temporary detention of then one-month-old, K.E. She was

emotional, denied hiding K.E. from CFS, and did not understand why K.E. had to be

detained since she was doing “‘everything’” asked of her by CFS. Mother also stated that

since CFS had never asked her about her pregnancy, “she did not feel the need to openly

discuss it.” The social worker explained that Mother had missed multiple drug tests,

which was a cause for concern. Mother was a “no show” for random drug testing on

August 8, 2019, August 16, 2019, November 14, 2019, November 20, 2019, and

December 9, 2019.

       On December 17, 2019, K.E. was formally detained and placed in the same foster

home with M.E. K.E. appeared safe and well cared for at the time of her removal.

Mother had unsupervised visits with K.E. at the CFS office and was reported to be

attentive to the child and properly engaged. While Mother had made progress on her

reunification plan, she still had not completed a relapse prevention program and failed to

consistently drug test. She also needed to complete a parenting program tailored to the

age group of her children. In addition, despite not being in a relationship with Father,

Mother had relied on Father financially to support her. Father was also present at K.E.’s

birth. It also appeared that Mother had not been compliant with her psychotropic

medication and she had not completed her individual counseling. CFS believed that




                                             6
Mother had not fully benefitted from the services provided to her, but noted that Mother

was working diligently towards reunifying with both children.

       CFS’s review of Mother’s child welfare history revealed that Mother had a son,

J.W., who was in the care of the Los Angeles County Department of Children and Family

Services (LA DCFS) from September 2015 through October 2017. Mother was offered

reunification services through LA DCFS. Her services were eventually terminated and

J.W. was placed with the maternal grandmother under legal guardianship. When CFS

inquired about J.W., Mother stated that it was not CFS’s business to know about her son.

CFS also discovered that Mother had another child in the state of Texas. When CFS
                                                                    4
inquired about this child, Mother reported the child was adopted.

       On December 2, 2020, Mother informed CFS that she was pregnant and due in

March 2021. She claimed that she was receiving prenatal care and did not know the

identity of the father.

       On February 13, 2020, Mother submitted a waiver of rights form, and the parties

participated in mediation. At mediation, CFS agreed to provide additional reunification

services to Mother, and Mother agreed to complete counseling, parenting classes,

domestic violence classes, and consistently drug test. Mother also agreed to attend


       4
          CFS later discovered that Mother had a prior dependency case in New Mexico
involving J.W. and another child, Z. J.W. was with the maternal aunt when she was
arrested for dealing methamphetamines. The children had been abandoned by Mother
after she had been arrested and incarcerated in Texas and New Mexico. When J.W. was
detained, he had an injured top lip, burn or scald marks on both his feet and numerous
bruises or marks on his buttocks and on the back of both thighs. Mother failed to visit
J.W. or to participate in reunification services.

                                            7
psychiatric appointments and work with CFS in securing a shelter or transitional housing

as soon as possible.

       On February 13, 2020, the juvenile court found the allegations in K.E.’s petition

true except the section 300, subdivision (g) allegations, which were dismissed. The court

declared K.E. a dependent of the court and provided Mother with reunification services

and unsupervised visitation a minimum of one time a week for two hours.

       Mother regularly participated in her services, but continued to struggle with

consistently drug testing, remaining employed, and obtaining stable housing. CFS had

provided Mother assistance with housing at Mama’s House in Palm Desert that provided

housing, counseling, substance abuse treatment, employment assistance, and assistance in

educational goals. Mother, however, declined this placement, stating “‘I’ll think on it,

but look I got me this far, being where I am and I am positive I will continue to do it.’”

Mother claimed she later called the director and was informed there were no longer any

openings and to call back in three weeks.

       CFS also helped Mother secure financial assistance from the welfare office and

childcare. Mother wanted the children’s caregivers to provide childcare after

reunification, but the caregivers were unable to do so. Father had been released from jail

and was providing some financial support. Mother claimed that she had stabilized and

was compliant with her psychotropic medication, but the social worker discovered her

medication was untouched and had expired. Mother stated she did not need the

medication. Mother was participating in counseling and parenting classes, but had not



                                             8
yet completed them. In addition, she had seven no-shows for random drug testing.

Mother’s visits with the children, however, were consistent with no reported concerns

noted.

         By the June 2020 18-month review hearing in M.E.’s case, Mother was staying

temporarily with the maternal aunt. CFS provided Mother with several housing resources

however, Mother claimed that she did not receive a letter notifying her of the availability

of an apartment. She also claimed to not receive a call back from another housing

resource. She did not want to go to Mama’s House because it was a shelter and she had

the financial means to find an alternative place. She was working at Stater Brothers and

Burger King. Mother continued to insist she could obtain housing on her own, even after

the social worker warned her the 18-month review hearing was approaching and she was

running out of time. When the social worker followed up with Mother on July 24, 2020

concerning housing, Mother informed the worker that she was no longer residing with the

paternal aunt and was staying at different hotels each night. Mother stated that she had

not pursued the housing resources CFS had provided. The social worker gave Mother

another local resource that provided mental health services and housing. Mother had

missed three random drug tests during the reporting period; two conflicted with her work

schedule and one because she forgot a mask. She had completed her parenting and anger

management classes and was almost done with her counseling requirement. She had also

been compliant with her psychotropic medication.




                                             9
          Mother continued to regularly visit the children. The caregivers had allowed

Mother to have visits in their home rather than video visits due to the pandemic. During

the visits, Mother began to ask the caregivers to change the children and to complete

other tasks for her. In addition, Mother had Father drive her to a visit when the

caretaker’s address was confidential. CFS thus requested the visits return to supervised

visits.

          On June 30, 2020, the juvenile court ordered the visits to return to supervised and

continued the 18-month review hearing to October 7, 2020.

          On August 13, 2020, the juvenile court continued Mother’s reunification services

in K.E.’s case. Mother’s visits continued to be supervised one time a week for two hours,

and she consistently visited the children. During the visits, Mother met the children’s

needs. The only concern noted was Mother’s failure to bring activities for the children to

engage in during the visits.

          By October 2020, Mother had missed two drug tests in June 2020. She had been

laid off from her jobs and was receiving unemployment. Mother believed she may be

pregnant again and had applied for pregnancy benefits. Mother’s counselor

recommended six more counseling sessions to allow Mother to meet her goals. Mother

was initially hesitant, believing she had met her case plan requirements, eventually

agreed to participate in additional sessions.

          At the October 7, 2020 18-month review hearing in M.E.’s case, the juvenile court

terminated Mother’s reunification services. The court found that it was not in M.E.’s best



                                                10
interest to set a section 366.26 hearing at that time and ordered a permanent plan of foster

care with return home. The court granted Mother reunification services under M.E.’s

permanent plan for a period not to exceed six months and provided Mother with

supervised visitations once a week for two hours.
                                                                    5
       In February 2021, Mother gave birth to her fifth child, J.B. By March 2021, CFS

recommended Mother’s reunification services be terminated and a section 366.26 hearing

be set for K.E. and M.E. with a specific goal of adoption. Mother had received 14

months of services for K.E. and 25 months of services for M.E. Nonetheless, Mother

continued to deny any domestic violence issues with Father, failed to take any

responsibility for the incidents that led to the children’s removal, and blamed CFS for

K.E.’s removal. She reported that she was compliant with taking her psychotropic

medication, even though she had not seen a psychiatrist in five months and complained of

having days where she could not get out of bed. She would not disclose the prescriber of

her medication or sign a release to allow CFS to confirm her claim that she was

compliant with her medication. She also continued to have an unstable living situation.

She refused to reside temporarily in a shelter or program referred to her by CFS, despite

the program allowing Mother to reside there with her children, because it interfered with

her lifestyle. Mother insisted that she could find housing on her own, but was alternating

from living with family and friends to hotel rooms.



       5
           Mother’s fifth child J.B. was detained and placed with her half-siblings, M.E.
and K.E.

                                             11
       Mother’s visits had previously been ordered unsupervised, but reverted to

supervised in June 2020 once the caregivers reported Mother was not overseeing the

children’s basic needs. During visits, Mother fell asleep while the children played

unattended and had to be woken up at the end of visits. She also sat on the floor and

directed then two-year-old M.E. to throw away the diapers and clean up the food and

toys. Mother, however, made efforts to engage with the children, did their hair, and

played with them. She reported that she did not know why she had children so close in

age as she could not manage three babies.

       On March 9, 2021, the juvenile court granted the caregivers’ petitions for de facto

parent status. The caregivers were also designated as the children’s educational rights

holders. M.E. had been placed with the caregivers since December 12, 2019, and K.E.

since May 27, 2020. Both children were very bonded and attached to the caregivers and

looked to them to have their needs met. They also looked to their caregivers for comfort

and care and were thriving in their caregivers’ home. The caregivers were meeting the

children’s medical and developmental needs and desired to provide them with stability

and safety in a loving home. The children called their caregivers “dad” or “daddy.” The

caregivers were willing to have Mother maintain a relationship with the children, if

appropriate and in the children’s best interests.

       On March 9, 2021, the juvenile court terminated Mother’s services under M.E.’s

plan, ordered a permanent plan of adoption for M.E., and set a 366.26 hearing. The court

also terminated Mother’s reunification services for K.E. and set a 366.26 hearing in



                                             12
K.E.’s case. The juvenile court explained it was not terminating Mother’s services

because of her housing difficulties, but due to her failure to benefit from the services

provided to her.

       On August 5, 2021, the same day as the section 366.26 hearing, Mother filed a

section 388 petition, seeking a return of the children to her custody, or in the alternative,

reinstatement of reunification services. As a change of circumstances, Mother alleged

that she had completed parenting classes, a domestic violence program and anger

management classes, had attended AA/NA meetings, and had obtained stable housing. In

support, she attached certificates of competition and a copy of a lease. Mother claimed it

was in the children’s best interest to be raised by their biological mother.

       On August 9, 2021, CFS informed the court that Mother continued to be reliant on

the eldest child M.E. during visits. While she remained seated, Mother had directed M.E.

to pick up food and water bottles during visits. She had also directed M.E. to assist her

with the younger children. Although Mother played music for the children and sang with

them, her interaction with the children was minimal. Mother tended to remain seated in

one spot during visits. The children had been observed to regress during visits with

Mother, and when their caregiver arrived, the children eagerly ran to their caregiver to

leave. Mother had reported to the visitation monitor that she heard voices when off her

medication, but that when she took her medication, she was sleepy. She had also stated

that if she had a choice, she would not have had the children and would chose M.E. over

the other children because M.E. was more bonded to her. In addition, despite not having



                                              13
a driver’s license, Mother drove to her visits. CFS was concerned whether Mother would

be able to meet the children’s needs if she reunified with the children. CFS worried that

Mother still struggled with her mental health and aggression, as well as the children’s

lack of bond to Mother.

       On August 11, 2021, the juvenile court denied Mother’s section 388 petition. The

court found the request did not state new evidence or a change of circumstances and that

it was not in the children’s best interests. The court thereafter proceeded to the contested

section 366.26 hearing in K.E. and M.E.’s cases.

       At the conclusion of the section 366.26 hearing, citing Caden C., supra, 11 Cal.5th

614, the juvenile court found that although Mother had consistently visited the children,

Mother had not developed a significant bond or relationship to the children such that the

severance of that relationship would be detrimental to the children. The court concluded

that the children were not bonded to Mother, but to their caregivers as their parental

figures, and that the parental relationship between Mother and the children was incidental

and not significant. The court also determined that the benefits of maintaining a parent-

child relationship were not outweighed by the benefits of adoption. The court thus found

the beneficial parental relationship exception to adoption did not apply, terminated

parental rights, and concluded the children were adoptable. Mother timely appealed.




                                             14
                                             III.

                                       DISCUSSION

          A. Denial of Section 388 Petition

       Mother contends the juvenile court abused its discretion in denying her section

388 petition seeking return of the children to her care, or alternatively, reinstatement of

services and increased visitation without an evidentiary hearing. Mother argues she made

the requisite prima facie showing entitling her to a hearing. We disagree.

       We review the juvenile court’s denial of Mother’s section 388 petition without an

evidentiary hearing for abuse of discretion. (In re C.J.W. (2007) 157 Cal.App.4th 1075,

1079.) The denial must be upheld unless we can determine from the record that the

juvenile court’s decision exceeded the bounds of reason. When two or more inferences

can reasonably be deduced from the facts, we have no authority to substitute our decision

for that of the juvenile court. (In re Brittany K. (2005) 127 Cal.App.4th 1497, 1505.)

       A petition to modify a juvenile court order under section 388 must allege facts

showing new evidence or changed circumstances exist and that changing the order will

serve the child’s best interests. (§ 388, subd. (a)(1)-(2); In re Nolan W. (2009) 45 Cal.4th

1217, 1235.) Courts must liberally construe a section 388 petition in favor of its

sufficiency. (In re Marilyn H. (1993) 5 Cal.4th 295, 309.) However, section 388

requires a petitioner to make a prima facie showing of both elements to trigger an

evidentiary hearing. (In re Zachary G. (1999) 77 Cal.App.4th 799, 806.) If, for instance,

the parent makes a prima facie showing of changed circumstances, the juvenile court can



                                             15
still deny the petition without an evidentiary hearing if the parent fails to make a prima

facie showing that the relief sought would promote the child’s best interests. (In re

Justice P. (2004) 123 Cal.App.4th 181, 188-190; see In re Alayah J. (2017) 9

Cal.App.5th 469, 478; In re Elizabeth M. (1997) 52 Cal.App.4th 318, 322-323.)

       “‘A “prima facie” showing refers to those facts which will sustain a favorable

decision if the evidence submitted in support of the allegations by the petitioner is

credited.’” (In re Josiah S. (2002) 102 Cal.App.4th 403, 418.) Consequently, section

388 petitions with general, conclusory allegations do not suffice. Otherwise, “the

decision to grant a hearing on a section 388 petition would be nothing more than a

pointless formality.” (In re Edward H. (1996) 43 Cal.App.4th 584, 593.) “In

determining whether the petition makes the necessary showing, the court may consider

the entire factual and procedural history of the case.” (In re Jackson W. (2010) 184

Cal.App.4th 247, 258.)

       Here, Mother’s section 388 petition stated that she had completed a parenting

program, a domestic violence program, and anger management classes and that she had

attended AA/NA meetings and obtained stable housing. She claimed it was in the

children’s best interest to be raised by their biological mother. The petition failed to

explain why return of the children to her care or reinstatement of reunification services

would be in the best interest of the children. This failure was fatal to Mother’s claim

under section 388. The petition must show how a change of order would be in the best

interest of the children. Moreover, as multiple Courts of Appeal have recognized,



                                             16
completion of programs at a late stage in proceedings, while commendable, is not a

substantial change of circumstances within the meaning of section 388. (In re Ernesto R.

(2014) 230 Cal.App.4th 219, 223; In re A.S. (2009) 180 Cal.App.4th 351, 358

[completion of classes and participation in counseling not enough to show changed

circumstances where father still unable to “provide the children a stable, safe, permanent

placement”].) Thus, the juvenile court did not abuse its discretion in summarily denying

Mother’s section 388 petition.

       Parent and child share a fundamental interest in reuniting up to the point at which

reunification efforts cease. (In re R.H. (2009) 170 Cal.App.4th 678, 697, overruled on

other grounds in John v. Superior Court (2016) 63 Cal.4th 91, 99, fn. 2.) By the time of a

section 366.26 hearing to select and implement a child’s permanent plan, however, the

interests of the parent and the child have diverged. (Cynthia D. v. Superior Court (1993)

5 Cal.4th 242, 254.) Therefore, after reunification efforts have terminated, the court’s

focus shifts from family reunification toward promoting the child’s needs for permanency

and stability. (In re Marilyn H., supra, 5 Cal.4th at p. 309.) In fact, there is a rebuttable

presumption that continued foster care is in the best interests of the child. (Id. at p. 310.)

“A court hearing a motion for change of placement at this stage of the proceedings must

recognize this shift of focus in determining the ultimate question before it, that is, the best

interests of the child.” (In re Stephanie M. (1994) 7 Cal.4th 295, 317.)

       Here, the evidence established that the children had spent most of their young lives

with their caregivers. M.E. had been placed with the caregivers when she was a year old,



                                              17
since December 12, 2019, and K.E. when she was six months old, since May 27, 2020.

Both children were very bonded and attached to the caregivers and looked to them for

comfort and to have their needs met. They were thriving in their caregivers’ home, and

the caregivers, who desired to adopt them, were meeting the children’s needs.

Meanwhile, there was no evidence to suggest the children were bonded to Mother or that

Mother had benefitted from the services provided. She continued to live an unstable

lifestyle, questioned why she had the children, minimized her mental health issues,

acknowledged that she had no bond with the younger children, and was reliant on M.E.

and the caregivers during visits.

       Our role as a reviewing court is to assess whether the court below committed error

based on the record before it, and we do not reweigh evidence or rely on evidence that

was not in the court’s record at the time it made its order. (In re James V. (1979) 90

Cal.App.3d 300, 304.) Based on the record before the juvenile court, we find the court

did not abuse its discretion in denying the section 388 petition without an evidentiary

hearing.

       B. Beneficial Relationship Exception

       Mother contends the juvenile court’s order finding the beneficial relationship

exception to adoption did not apply should be reversed and the matter remanded because

the court’s findings did not comply with the principles articulated in Caden C., supra, 11

Cal.5th 614.




                                            18
       Section 366.26 governs the proceedings at which the juvenile court must select a

permanent placement for a dependent child. The express purpose of a section 366.26

hearing is “to provide stable, permanent homes” for dependent children. (§ 366.26,

subd. (b).) If the court determines it is likely the child will be adopted, the statute

mandates termination of parental rights unless the parent opposing termination can

demonstrate that one of the statutory exceptions applies. (§ 366.26, subd. (c)(1)(A) &

(B).) In other words, the court must select adoption as the permanent plan unless “the

parent shows that termination would be detrimental to the child for at least one

specifically enumerated reason.” (Caden C., supra, 11 Cal.5th at p. 630.) The

exceptions allow “‘the court, in exceptional circumstances [citation], to choose an option

other than the norm, which remains adoption.’” (Id. at p. 631, quoting In re Celine R.

(2003) 31 Cal.4th 45, 53.)

       Mother contends the exception found in section 366.26, subdivision (c)(1)(B)(i),

i.e. the beneficial relationship exception, applied in her case. Recently, in Caden C., our

Supreme Court explained, for this exception to apply, a parent is required to show “(1)

regular visitation and contact, and (2) a relationship, the continuation of which would

benefit the child such that (3) the termination of parental rights would be detrimental to

the child.” (Caden C., supra, 11 Cal.5th at p. 631.) “The first element—regular

visitation and contact—is straightforward. The question is just whether ‘parents visit

consistently,’ taking into account ‘the extent permitted by court orders.’” (Id. at p. 632.)

“As to the second element, courts assess whether ‘the child would benefit from



                                              19
continuing the relationship.’ [Citation.] Again here, the focus is the child. And the

relationship may be shaped by a slew of factors, such as ‘[t]he age of the child, the

portion of the child’s life spent in the parent’s custody, the “positive” or “negative” effect

of interaction between parent and child, and the child’s particular needs.’” (Ibid., quoting

In re Autumn H. (1994) 27 Cal.App.4th 567, 576 (Autumn H.).) “Concerning the third

element—whether ‘termination would be detrimental to the child due to’ the

relationship—the court must decide whether it would be harmful to the child to sever the

relationship and choose adoption.” (Caden C., supra, at p. 633.)

       The Supreme Court’s decision in Caden C. focuses primarily on the third element.

The court rejected reliance on whether the parents have complied with their reunification

services or case plan and explained, “Because terminating parental rights eliminates any

legal basis for the parent or child to maintain the relationship, courts must assume that

terminating parental rights terminates the relationship. [Citations.] What courts need to

determine, therefore, is how the child would be affected by losing the parental

relationship—in effect, what life would be like for the child in an adoptive home without

the parent in the child’s life. [Citation.] . . . [T]he effects might include emotional

instability and preoccupation leading to acting out, difficulties in school, insomnia,

anxiety, or depression [or] . . . a new, stable home may alleviate the emotional instability

and preoccupation leading to such problems, providing a new source of stability that

could make the loss of a parent not, at least on balance, detrimental. [¶] In each case,

then, the court acts in the child’s best interest in a specific way: it decides whether the



                                              20
harm of severing the relationship outweighs ‘the security and the sense of belonging a

new family would confer.’ [Citation.] ‘If severing the natural parent/child relationship

would deprive the child of a substantial, positive emotional attachment such that,’ even

considering the benefits of a new adoptive home, termination would ‘harm[]’ the child,

the court should not terminate parental rights.” (Caden C., supra, 11 Cal.5th at p. 633,

quoting Autumn H., supra, 27 Cal.App.4th at p. 575.)

       The parent must show that his or her relationship with the child “promotes the

well-being of the child to such a degree as to outweigh the well-being the child would

gain in a permanent home with new, adoptive parents.” (Autumn H., supra, 27

Cal.App.4th at p. 575, italics added; accord, Caden C., supra, 11 Cal.5th at p. 632 [When

“assessing whether termination would be detrimental, the trial court must decide whether

the harm from severing the child’s relationship with the parent outweighs the benefit to

the child of placement in a new adoptive home.”].) “A showing the child derives some

benefit from the relationship is not a sufficient ground to depart from the statutory

preference for adoption.” (In re Breanna S. (2017) 8 Cal.App.5th 636, 646, disapproved

on another ground in Caden C., supra, at pp. 637, fn. 6., 638, fn. 7.) “A parent must

show more than frequent and loving contact or pleasant visits.” (In re C.F. (2011) 193

Cal.App.4th 549, 555.)

       We review the juvenile court’s findings as to whether the parent has maintained

regular visitation and contact with the child and the existence of a beneficial parental

relationship for substantial evidence. (Caden C., supra, 11 Cal.5th at pp. 639-640.) We



                                             21
review the third step—whether termination of parental rights would be detrimental to the

child due to the child’s relationship with his or her parent—for abuse of discretion. (Id.

at p. 640.) We do not reweigh the evidence, evaluate the credibility of witnesses or

resolve evidentiary conflicts. (Autumn H., supra, 27 Cal.App.4th at p. 576.)

       Here, the juvenile court found that Mother had met the first element of regular or

consistent contact with the children. Substantial evidence in the record supports that

Mother maintained regular visitation and contact with the children. The court then

addressed the second element and impliedly the third element, noting Mother had not met

these elements.

       The court explained as follows: “The first prong by mom is met, not really by

dad. The second prong hasn’t been met by them. At this issue with the Cayden [sic] C.

language where it appears that we’re carving out something that is different than

occupying a parental role, because it’s possible to have a significant relationship, a

parental bond with the child while not occupying that role. That’s kind of the way I read

that case anyway. Maybe I’m wrong, but it seems like they’re trying to make a

distinction, that, hey, wait a second, maybe we don’t necessarily have to prove a parental

role, but we have to prove a significant relationship or something like that, a significant

bond. [¶] But in either case, here . . . in this case, we only have – it is a distinguished

role because I only have evidence of Mother’s perception of the relationship. Clearly all

of the evidence sort of stands, as you pointed out, that the children are clearly strongly

bonded to their caregivers as their parental figures as evidenced by reactions and things



                                              22
like that. Even, I think, as testified to by mom so clearly, I don’t find that there is a

significant relationship or bond there. There is an incidental bond for sure, and I don’t

know the specular of qualification between incidental to significant wherein having a

parent that visits and they know that’s their parent, where does that fit, but that’s where

this is. [¶] This isn’t significant. It is definitely incidental. There is some benefit. It

could be beyond incidental. I’m not sure, frankly, but I think this is part of that whole

sliding scale that we’re just kind of looking at, but it’s not even close to significant to

raise a point that would satisfy this proposed new prong that we’re talking about. And

also there is no parental role fulfilled, so . . . I understand that we’re kind of getting away

from that language of parental role. I understand we’re kind of looking beyond. I’m just

kind of talking about both things. In any event, neither is satisfied.”

       While the juvenile court did not artfully explain its reasoning of the principles

announced in Caden C., we disagree with Mother that the court did not comply with the

principles articulated in Caden C., supra, 11 Cal.5th 614 or that the matter must be

remanded. Assuming for the sake of argument that the children would benefit from

continuing their relationship with Mother, the issue is whether the children shared such a

“substantial, positive attachment” to Mother that the harm in severing the parental

relationship would “outweigh[ ] ‘the security and the sense of belonging a new family

would confer.’” (Caden C., supra, at pp. 636, 633.) The juvenile court did not abuse its

discretion by determining that any benefits derived from the children’s relationship with

Mother did not outweigh the benefit of stability through adoption. Under the balancing



                                              23
test set forth in Autumn H. and approved by in Caden C., we conclude the juvenile court

acted within its discretion in terminating Mother’s parental rights.

       It was undisputed Mother loved the children and had generally positive visits with

them. The record also shows that the children enjoyed their visits with Mother. But, as

previously noted, “[a] parent must show more than frequent and loving contact or

pleasant visits.” (In re C.F., supra, 193 Cal.App.4th at p. 555.) There was no evidence

that the relationship was so significant as to outweigh the security and stability of an

adoptive home. (Cf. Caden C., supra, 11 Cal.5th at pp. 633-634 [“When the relationship

with a parent is so important to the child that the security and stability of a new home

wouldn’t outweigh its loss, termination would be ‘detrimental to the child due to’ the

child’s beneficial relationship with a parent”]; id. at p. 635 [when a child has “‘very

strong ties’” with a parent and termination of parental rights “‘is likely to be harmful to

the child, courts should retain parental ties if desired by both the parents and the child’”].)

Although the children presumably loved Mother and enjoyed their visits with her, there

was substantial evidence that the children were bonded to their caregivers, whom they

considered parental figures. This is especially likely considering M.E. had been placed

with the caregivers since age one, and K.E. since age six months, and had been in their

caregivers’ home for most of their young lives.

       The relationship Mother enjoyed with the children during their visits is not

sufficient to demonstrate that Mother and the children shared such a substantial, positive

emotional attachment that terminating Mother’s parental rights would greatly harm the



                                              24
children. The extent of Mother’s influence over the children was necessarily limited; the

record supports that the caregivers acted as primary influential parental figures in the

minds of these young children. They did not look to Mother to attend to their physical,

developmental, emotional, and other daily needs. (Cf. Autumn H., supra, 27 Cal.App.4th

at p. 575 [positive emotional attachment results from an adult’s attention to a child’s

needs for physical care, nourishment, comfort, affection, and stimulation, typically

arising from day-to-day interaction, companionship, and shared experiences].)

       Further, the record supports that the children’s well-being would greatly improve

when permanently adopted by fully attentive parents. Since being placed with their

caregivers, the children were thriving due to excellent care by their caregivers. (Cf.

Caden C., supra, 11 Cal.5th at p. 633 [losing the parental relationship might result in

“emotional instability and preoccupation leading to acting out, difficulties in school,

insomnia, anxiety, or depression”].) Perhaps most importantly, adoption would bring the

children stability and permanency.

       Mother also did not present any evidence that the children would be greatly

harmed by severance of the parental relationship, or that the security and stability of a

new home would not outweigh the loss of that relationship. There was no evidence that

terminating Mother’s parental rights would be detrimental to the children. Mother did

not, for example, offer a bonding study or other evidence showing that termination of

parental rights would have a significant detrimental effect on the children’s lives. In fact,

the social worker reported that the children digressed during visits with Mother.



                                             25
       The record fails to show that Mother’s relationship with the children was so

beneficial to them that it outweighed the benefit they would gain from being adopted.

(Autumn H., supra, 27 Cal.App.4th at p. 575; Caden C., supra, 11 Cal.5th at pp. 631,

633-634, 636.) Accordingly, the juvenile court did not err in finding that the beneficial

relationship exception does not apply in this case.

                                            IV.

                                      DISPOSITION

       The juvenile court’s orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               CODRINGTON
                                                                                            J.

We concur:


RAMIREZ
                       P. J.


FIELDS
                          J.




                                            26